                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                               4:15CR3044

      vs.
                                                         AMENDED ORDER
KENNETH ALI CARMAN,

                   Defendant.



IT IS ORDERED:

 1)    Defendant’s motion to review detention, (Filing No. 134), is granted.

 2)    Defendant shall comply with all terms and conditions of supervised release which
       were imposed at sentencing except as follows:
            The defendant shall be released to reside at The Bridge in Lincoln,
            Nebraska and participate in that facility’s substance abuse
            treatment program. The defendant shall fully comply with the
            requirements of defendant’s treatment plan and all rules of The
            Bridge facility. If the defendant is discharged from the facility for
            any reason whatsoever, or leaves the premises of the facility
            without authorization, Defendant shall promptly report to the
            supervising officer or to any law enforcement officer. In addition,
            irrespective of whether Defendant self-reports upon discharge or
            leaving the facility, the United States Marshal, and/or any law
            enforcement officer is hereby authorized and ordered to take the
            defendant into custody and detain the defendant pending a prompt
            hearing before the court.

3)    The defendant shall arrive at The Bridge by 11:00 a.m. on August 26, 2019.
      Defense counsel shall communicate with the Marshal to arrange for Defendant’s
      release to the Federal Public Defenders Office for transport to The Bridge.


      Dated this 14th day of August, 2019.
                                        BY THE COURT:
                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
